Citation Nr: 1119217	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Basic eligibility for pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 1985, and had subsequent Reserve service.

This case comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied the Veteran's claim for pension benefits because he did not meet the basic eligibility requirements, specifically, the wartime service requirement.  Jurisdiction over this case was subsequently transferred to the VARO in Buffalo, New York, and that office forwarded the appeal to the Board.

In May 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

The Veteran did not serve during a period of war as defined by VA laws and regulations.


CONCLUSION OF LAW

The claim for pension benefits has no legal merit. 38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.314 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case. As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for pension benefits.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

The Board notes, however, that, during the May 2010 Travel Board hearing, the undersigned explained to the unrepresented Veteran that there were certain requirements, including service requirements, in order to establish entitlement to pension, including wartime service.  He also addressed the Veteran's specific contention regarding the service of his unit in Grenada, and recommended that the Veteran seek representation to assist him in pursuing his claim.  This action provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Under VA laws and regulations, the payment of nonservice-connected pension benefits is provided to veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran meets the service requirements of that section if the veteran served in active military, naval or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  VA specifically defines periods of war include from June 27, 1950, through January 31, 1955, for the Korean conflict, from February 28, 1961 through May 7, 1975, for the Vietnam Era (in the case of veterans who served in Vietnam; otherwise from August 5, 1964 to the same end date), and August 2, 1990 through a date to be prescribed by Presidential proclamation or law for the Persian Gulf War.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2. 

The evidence including the Veteran's testimony reflects that his service does not fall within any period of war as defined by the applicable statutes and regulations.  His DD Form 214 reflects that his active service was from July 1979 to February 1985, between the Vietnam Era and Persian Gulf War.  Moreover, the Veteran's own oral and written statements support the conclusion that he did not have active service during a period of war.  He stated that his unit went to Grenada but that he did not go with them.  However, the statute and regulation do not recognize any military action in Grenada as falling within a period of war; thus, such service would not constitute service during a period of war in any event.  Moreover, the Veteran stated that he was in a Reserve unit during the Persian Gulf War, but indicated that he was not deployed there, and did not allege that he suffered from a disease or injury during active duty training (ACDUTRA) or sustained an injury during inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Rather, he stated that he had a truck accident in 2000 (after any Reserve service) that caused him to become permanently disabled.  Thus, there is no basis to find that he had active service based on ACDUTRA or INACDUTRA.  Id.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Id. at 430.   As the above evidence reflects that the Veteran does not have active service during a period of war, and this is a threshold requirement for establishing entitlement to pension benefits, there is no legal merit to his claim for pension benefits, and the claim must be denied as a matter of law.


ORDER

Entitlement to basis eligibility for pension purposes is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


